DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a personal care composition, classified in A61K 8/365.
II. Claims 15, 16 and 19-22, drawn to a method of increasing the firmness and/or elasticity of a skin, a method of treating, preventing or ameliorating a symptom associated with a disease, disorder or condition of a skin, or a method for inhibiting tyrosinase, collagenase, and/or elastase in a patient, classified in A61Q 19/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of claim 1 can be used as a cleaning product to remove surface contamination in a hospital environment.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-  the inventions have acquired a separate status in the art in view of their   different classification;
-  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
-  the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
-  the prior art applicable to one invention might not likely be applicable to another invention;
-  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Nikhil A. Heble (attorney for applicant) on July 27, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15, 16 and 19-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 3 is objected to because of the following informalities:  on the last line, applicant need to change “and” to --- or ---.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  on the last line, applicant need to change “and” to --- or ---.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  on line 2, applicant need to delete “and”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: on line 3, applicant need to change “and” to --- or ---.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  on line 3, applicant need to change “and” to --- or ---.  Appropriate correction is required.
Claim12 is objected to because of the following informalities:  on line 2, applicant need to insert --- the --- in front of “deodorant” and change “and” to --- or ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first short chain fatty acid and the second short chain fatty acid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 5 recites that “the weight ratio of the first short chain fatty acid to the second short chain fatty acid is from about 20:1 to about 1:10, optionally from about 16:1 to about 1:8, from about 12:1 to about 1:6, . . . from about 4:1 to about 2:1, or about 4:1.”  It seems that applicant is first reciting a broad range 20:1 – 1:10 and then listing examples of narrower ranges following “optionally”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language (“optionally” in instant case) is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Instant rejection can be overcome by deleting “optionally” on line 3.
Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 10 recites the broad recitation “a particle”, and the claim also recites “(e.g. a microbead)” which is the narrower statement of the range/limitation, and claim 11 recites the broad recitation “a peel”, and the claim also recites “(e.g., a chemical peel)”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that “the composition is substantially free of acetic acid, optionally free of acetic acid.”  It is unclear to the Examiner what such limitation exactly means.  Instant rejection can be overcome by changing “optionally” to --- or ---.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klingman (US 2011/0256082 A1).
Klingman teaches ([0003]) personal care compositions used for reducing or preventing unwanted perspiration or odor associated with perspiration (thus, Klingman teaches instant antiperspirant or deodorant).  Specifically, in Example 2, Klingman teaches a cream formulation comprising 8.0% Lactic acid (instant first short chain fatty acid), 4.0% Mandelic acid (instant second short chain fatty acid) and xanthan gum thickener (instant cosmetically acceptable carrier).  Thus, Klingman teaches instant blend of the first short chain fatty acid (lactic acid) and the second short chain fatty acid (mandelic acid), and the weight ratio of the first short chain fatty acid to the second short chain fatty acid in the formulation of Example 2 would be 2:1.  The formulation is free of acetic acid.  Klingman also teaches ([0043]) that its formulation may be in the form of cream, roll-on, spray, etc.  Thus, Klingman meets instant claims 1-5 and 8-14 (instant claim 14 does not require the second short chain fatty acid of claim 9 to be a salt (of mandelic acid or pyruvic acid).  It only requires that if the second short chain fatty acid of claim 9 is a salt (of mandelic acid or pyruvic acid), then the salt has to comprise sodium pyruvate).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klingman (US 2011/0256082 A1).
With respect to instant claims 6 and 7, although in Klingman’s formulation of Example 2 contains 8.0% lactic acid and 4.0% mandelic acid, Klingman furthermore teaches ([0022]) that the mandelic acid may be present in the amount of 2 wt.% or higher.  It would have been obvious to one skilled in the art to have mandelic acid in the amount of 2 wt.% in the formulation of Klingman’s Example 2 with a reasonable expectation of success.  This would give the weight ratio of the first short chain fatty acid (8.0 % lactic acid) to the second short chain fatty acid (2.0% mandelic acid) to be 4:1.  Thus, Klingman renders obvious instant claims 6 and 7. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 30, 2022